DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
Claims 1, 2, 4-8 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wilkinson (U.S. Patent Application Publication 2006/0134413 A1) in combination with Shen et al (CN 104558397 A).
             Regarding claim 1, Wilkinson (see the entire document, in particular, paragraphs [0003], [0016], [0032], [0038], [0039], [0048], [0055], [0061] and [0065) teaches a process of making acrylonitrile-based fiber (see paragraph [0032] of Wilkinson), including the steps of (a) preparing a polymer solution including an acrylonitrile-based co-polymer containing a carboxylic acid group (see paragraph [0003] of Wilkinson); (b) mixing 100 parts by weight of the polymer solution with 1 to 6 parts by weight of a hydrophilization solution including a solvent and ammonia in a weight ratio of 95:5 to 60:40 to prepare a spinning stock solution (see paragraphs [0016] and [0039] of Wilkinson); and (c) spinning the spinning stock solution to produce the acrylonitrile-based fiber (see paragraph [0039] of Wilkinson). Wilkinson does not explicitly teach (1) an organic solvent, or (2) water. Shen et al (see the entire document, in particular, paragraphs [0002], [0005], [0010] and [0012] of the machine translation) teaches a process of making an acrylonitrile-based fiber (see paragraphs [0002] and [0005] of Shen et al), including an organic solvent (see paragraph [0010] of Shen et al; dimethyl sulfoxide) and water (see paragraph [0012] of Shen et al; add ammonium to an aqueous solution), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include an organic solvent and water in the process of Wilkinson in view of Shen et al in order to prepare an acrylonitrile co-polymer spinning dope with a controllable degree of 
             Regarding claim 2, see paragraph [0048] of Wilkinson.
             Regarding claim 4, see paragraph [0039] of Wilkinson and paragraph [0012] of Shen et al.
             Regarding claims 5 and 8, see paragraph [0065] of Wilkinson.
             Regarding claim 6, see paragraph [0003] of Wilkinson.
             Regarding claim 7, see paragraph [0038] of Wilkinson.
             Regarding claim 10, see paragraph [0061] of Wilkinson.
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wilkinson (U.S. Patent Application Publication 2006/0134413 A1) in combination with Shen et al (CN 104558397 A) as applied to claims 1, 2, 4-8 and 10 above, and further in view of Fan et al (CN 106012111 A).
             Since a copy of CN 106012111 A (published on October 12, 2016; see the enclosed abstract) was not available, the Examiner has cited CN 106012111 B (which has the same disclosure as CN 106012111 A) for discussion of the rejection.
             Regarding claim 9, Wilkinson (in combination with Shen et al) does not explicitly teach (1) that the total number of cycles (i.e., coagulation, washing and stretching) is 3 to 20 times. Fan et al (see the entire document, in particular, paragraphs [0002], [0006] and [0014] of the machine translation) teaches a process of making an acrylonitrile-based fiber (see paragraph [0006] of Fan et al), including a number of cycles of coagulation, washing and stretching (see paragraph [0014] of Fan et al), and it would have been obvious to one of ordinary skill in the art .
Claims 1-3 and 5-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoon et al (U.S. Patent Application 2016/0145772 A1) in combination with Shen et al (CN 104558397 A).
              Regarding claim 1, Yoon et al (see the entire document, in particular, paragraphs [0001], [0015], [0042], [0052], [0058] – [0060], [0063] and [0064]) teaches a process of making acrylonitrile-based fiber (see paragraph [0001] of Yoon et al), including the steps of (a) preparing a polymer solution including an acrylonitrile-based co-polymer containing a carboxylic acid group (see paragraphs [0015] and [0058] of Yoon et al); (b) mixing 100 parts by weight of the polymer solution with 1 to 6 parts by weight of a hydrophilization solution including a solvent and ammonia in a weight ratio of 95:5 to 60:40 to prepare a spinning stock solution (see paragraph [0058] of Yoon et al); and (c) spinning the spinning stock solution to produce the acrylonitrile-based fiber (see paragraph [0059] of Yoon et al). Yoon et al does not explicitly teach (1) an organic solvent, or (2) water. Shen et al (see the entire document, in particular, paragraphs [0002], [0005], [0010] and [0012] of the machine translation) teaches a process of making an acrylonitrile-based fiber (see paragraphs [0002] and [0005] of Shen et al), including an organic solvent (see paragraph [0010] of Shen et al; dimethyl sulfoxide) and water (see paragraph [0012] of Shen et al; add ammonium to an aqueous solution), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed 
             Regarding claims 2, 3, 5 and 6, see paragraph [0058] of Yoon et al.
             Regarding claim 7, see paragraphs [0063] and [0064] of Yoon et al.
             Regarding claim 8, see paragraph [0052] of Yoon et al.
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoon et al (U.S. Patent Application Publication 2016/0145772 A1) in combination with Shen et al (CN 104558397 A) as applied to claims 1-3 and 5-8 above, and further in view of Fan et al (CN 106012111 A).
  Since a copy of CN 106012111 A (published on October 12, 2016; see the enclosed abstract) was not available, the Examiner has cited CN 106012111 B (which has the same disclosure as CN 106012111 A) for discussion of the rejection.
  Regarding claim 9, Yoon et al (in combination with Shen et al) does not explicitly teach (1) that the total number of cycles (i.e., coagulation, washing and stretching) is 3 to 20 times. Fan et al (see the entire document, in particular, paragraphs [0002], [0006] and [0014] of the machine translation) teaches a process of making an acrylonitrile-based fiber (see paragraph [0006] of Fan et al), including a number of cycles of coagulation, washing and stretching (see paragraph [0014] of Fan et al), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a total number of cycles of 3 to 20 times in the process of Yoon et al (in combination with Shen et al) in view of Fan et al in 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEO B. TENTONI whose telephone number is (571)272-1209.  The examiner can normally be reached on 7:30-4:00 ET M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina A. Johnson can be reached on (571)272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LEO B. TENTONI

Art Unit 1742



/LEO B TENTONI/Primary Examiner, Art Unit 1742